Citation Nr: 0104798	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  96-34-400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation, to include the issue 
of separate ratings under Diagnostic Code 5003 and 5257, for 
traumatic arthritis of the left knee, currently rate as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1977.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1996 rating decision of the Regional Office (RO) 
that denied the veteran's claim for an increased rating for 
his service-connected left knee disability.  This case was 
previously before the Board in July 1997, at which time it 
was remanded for additional development of the record.  As 
the requested development has been accomplished, the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1. The veteran experiences pain with motion resulting from 
left knee arthritis.

2. Laxity and crepitus of the left knee are present, but more 
than slight impairment of the left knee has not been shown.


CONCLUSIONS OF LAW

1.  A separate 10 percent evaluation for traumatic arthritis 
of the left knee is warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.59, 4.71a, Diagnostic Codes 5003, 5010 
(2000); VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 
(Aug. 14, 1998).

2.  A separate 10 percent evaluation for laxity of the left 
knee is warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2000); VAOPGCPREC 23-97 (July 
1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records disclose that the veteran was 
hospitalized in May 1975.  It was noted that he had 
originally injured his left knee in March 1974 and again in 
January 1975.  An arthrogram during the hospitalization 
revealed a posterior tear of the medial meniscus.  
Subsequently, a torn medial meniscus was excised.  The 
diagnosis was torn medial meniscus, left.

An orthopedic examination was conducted by the Department of 
Veterans Affairs (VA) in February 1978.  The veteran reported 
vague complaints of stiffness.  An examination revealed full 
and painless range of motion.  There was some crepitus noted.  
An X-ray study of the left knee showed early degenerative 
changes involving the medial aspect of the joint with 
hypertrophic spurring.  The diagnosis was status post medial 
meniscectomy with essentially no residuals.  

Based on the evidence summarized above, the RO, by rating 
action in April 1978, granted service connection for 
traumatic arthritis of the left knee.  A 10 percent 
evaluation was assigned, effective September 1977.  This 
rating has remained in effect since that time.

In a statement dated March 1995, a private physician reported 
that he had seen the veteran for left knee complaints.  It 
was noted that it was causing him a lot of problems, 
particularly along the medial and superior medial joint of 
the patella and knee.  The examiner indicated that the 
veteran had what appeared to be a loose Lachman and a 
positive pivot shift, indicating a possible anterior cruciate 
ligament insufficiency.  He had pain along the superior 
border of the patella, as well as the medial joint line.  
Therefore, the examiner concluded that the veteran probably 
had some articular cartilage damage.  

Later in March 1995, an arthroscopy of the left knee was 
performed and revealed a severe articular surface defect, 
medial femoral and tibial condyles of the left knee with 
partial anterior cruciate ligament insufficiency and femoral 
groove chondromalacia with articular loss and significant 
suprapatellar synovitis.  

The following month, the veteran's private physician noted, 
as per the operation report, that the veteran had rather 
significant bone-on-bone apposition of the medial femoral and 
tibial condyles of the left knee.  The examiner felt that the 
veteran would be unable to do very much heavy, pounding type 
of athletic activity or any significant cutting maneuvers 
away from that knee that would cause the knee to grind.  

The veteran was afforded a VA examination of the joints in 
July 1995.  He complained of a painful knee with bone on bone 
sensation.  An examination disclosed that he walked with a 
normal gait.  He had from 0-140 degrees of manipulation in 
the knee.  He could do a full squat.  There was crepitance 
when he did the squat.  The knee joint was tight.  The 
diagnosis was history of medial meniscus tear with open 
surgery followed by arthroscopic surgery in March 1995 with 
traumatic arthritis in the knee.  It was indicated that the 
veteran would be a candidate for a total knee replacement in 
a few years.

On VA examination in November 1996, the veteran related that 
he was having increasing problems with the left knee as time 
went by.  He had full range of motion in the knee, that is, 
from 0-140 degrees.  However, the veteran stated that he had 
recently turned the knee the wrong way and was unable to bear 
weight on it for several days because of the pain and 
swelling in the knee.  The examiner commented that the 
veteran had from 0-120 degrees without pain.  The last 20 
degrees was with pain.  The examiner concluded that it would 
not be too many years before the veteran was going to have 
corrective surgery to replace the knee.  

In August 1997, the RO requested that the veteran furnish 
information concerning any treatment he had received for his 
left knee.  No response was received.

The veteran was again afforded a VA examination of the joints 
in September 1997.  It was indicated that he seemed to have a 
decided increase in his symptoms, consisting mainly of pain, 
in 1995.  He had already reduced his activity in sports for 
several years prior to that.  He noted that the arthroscopic 
procedure in 1995 had corrected some of the popping the 
veteran had been experiencing.  However, he continued to have 
pain.  There had been no major change recently.  It was noted 
that the veteran rode a bicycle regularly to maintain his 
strength.  He was able to mow his own lawn, and he played 
golf.  The veteran related that the pain was always present.  
It was further indicated that he worked at a desk job.

On examination, there was good alignment.  Musculature was 
well developed, and the examiner suspected this was due to 
the fact that the veteran worked out on his bicycle.  Motion 
was from 0-140 degrees.  The examiner indicated that there 
was slight limitation of flexion.  There was a lack of sharp 
end point on examining for anterior cruciate instability.  
There was minimal glide.  It was also noted that the left 
knee might have some mild cruciate laxity.  There was some 
indication from the findings of the veteran's private 
physician that there could have been a partial injury to the 
cruciate ligament in the past.  There was no swelling in the 
knee.  No collateral instability was noted, and the patella 
was stable.  The knee did not appear to have weak 
musculature, excess fatigability or incoordination.  The 
veteran did not visibly manifest pain on testing the knee, 
and there was no muscle atrophy and no changes on the skin to 
indicate disuse.  The veteran had maintained muscle 
development and range of motion because he stayed active.  
The examiner commented that the examination findings and the 
arthroscopic findings supported the veteran's subjective 
complaints.  He did not think that the veteran had a lot of 
increased loss of motion in the knee when he had increased 
pain, but it simply hurt him more.  There was no evidence of 
locking of effusion.  As noted previously, there was slight 
increase in anterior cruciate laxity.  The diagnosis was that 
the veteran had degenerative changes in the medial 
compartment that were causing appreciable pain.  Due to his 
exercise program, the veteran had not really lost motion or 
shown muscle atrophy.  The examiner added that the veteran's 
problems were real and, as time went by, he would have a more 
advanced compartment change that would be evident.  

Analysis 

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and his representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed.Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board is satisfied that all facts pertinent to the claim 
have been properly developed.  The RO has undertaken efforts 
to notify the veteran and his representative of the medical 
evidence needed to support the veteran's claim; and it has 
also obtained relevant medical records, as the veteran has 
indicated treatment at non-VA facilities.  In addition, the 
RO has provided the veteran with several VA examinations, 
with his most recent examination having been provided in 
September 1997.  Therefore, after examining the record, the 
Board finds that reasonable efforts to notify and assist the 
veteran in obtaining evidence necessary to substantiate his 
claim have been undertaken, and hence no further assistance 
to the veteran is required.  See VCAA, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, __ (to be codified as amended at 
38 U.S.C. §§ 5103A, 5107).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  Id; Powell v. West, 13 
Vet. App. 31, 35 (1999).

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261.

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

A review of the record establishes that the examination 
reports have consistently shown that the veteran has full 
range of motion of the left knee.  The Board notes that at 
the time of the November 1996 VA examination, the examiner 
indicated that range of motion was from 0-140 degrees, but 
the last 20 degrees were accomplished with pain.  When 
examined by the VA in September 1997, the examiner 
characterized the same range of motion as showing slight 
limitation of flexion.  No more than slight crepitus has been 
found.  In addition, the Board notes that there is no 
objective evidence of swelling or collateral instability.  
The Board points, however, that upon examining for anterior 
cruciate instability, the VA examiner in September 1997, 
noted that there was a lack of sharp end point, a minimal 
glide, and a slight increase of anterior cruciate laxity.

A recent VA General Counsel opinion provides that a claimant 
who has arthritis and instability involving a knee may be 
rated separately under two Diagnostic Codes 5003 (which 
concerns degenerative arthritis) and 5257 (which concerns 
instability).  The General Counsel held that because these 
codes apply either to different disabilities or to different 
manifestations of the same disability, the evaluation of knee 
dysfunction under both codes would not violate the anti-
pyramiding provision of 38 C.F.R. § 4.14 (1997).  See 
VAOPGCPREC 23-97 (July 1, 1997).  Since the veteran has both 
arthritis and instability, the Board is of the opinion that 
two separate disability ratings are warranted in accordance 
with the VA General Counsel's opinion.  The Board will, 
therefore, evaluate entitlement to an increased rating for 
the veteran's left knee disability under the criteria for 
both diagnostic codes.  

As noted above, the record establishes that the veteran's 
left knee disability is manifested by crepitus and laxity.  
These symptoms are not more than mild in degree, and would 
warrant a 10 percent rating pursuant to Diagnostic Code 5257.  
Id.  While the veteran has full range of motion of the left 
knee, it is evident that he experiences pain with movement of 
the left knee.  As such, the evidence of record does not show 
that the veteran's left knee results in limitation of motion 
so as to warrant a separate 10 percent rating under either 
Diagnostic Code 5260 or 5261.  However, the VA's General 
Counsel has also indicated that a sperate rating may also be 
assigned for arthritis under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 if the evidence of record supports a finding 
of painful motion.  VAOPGCPREC 9-98 (Aug. 14, 1998); see also 
Lichenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

As the medical evidence of record indicates some limitation 
of flexion (although not compensable under DC 5260) as well 
as pain on motion, the Board finds that a separate 10 percent 
evaluation under Diagnostic Code 5003 is warranted in 
addition to the 10 percent evaluation under Diagnostic Code 
5257.  The combined rating under 38 C.F.R. § 4.25 is 20 
percent.  Accordingly, the Board concludes that the 
assignment of a separate 10 percent evaluation for traumatic 
arthritis of the left knee in addition to the 10 percent 
evaluation under Diagnostic Code 5257 for left knee laxity is 
warranted.

Since the RO has not addressed the issue of assigning 
separate evaluations for the left knee, the Board has 
considered whether the veteran has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, an opportunity to address 
the question at a hearing, and whether the veteran has been 
prejudiced by being denied those opportunities.  See Bernard 
v, Brown, 4 Vet. App. at 394.  In this instance, it does not 
appear that the veteran has been prejudiced.  The record 
before the Board currently contains adequate evidence 
regarding the veteran's painful motion as well as laxity of 
the left knee.  Moreover, in his substantive appeal, the 
veteran specifically argued that he was entitled to a 20 
percent evaluation for his left knee disability; and, the 
assignment of such ratings in this case effectively grants a 
20 percent evaluation for his overall left knee disability 
under the combined rating provisions of 38 C.F.R. § 4.25.  In 
light of the favorable disposition of the issue on appeal, 
the Board is of the opinion that a remand for this purpose 
would constitute administrative waste and inefficiency.  See 
AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a 
claimant may limit the appeal to entitlement to a specific 
disability rating for the service-connected disability).

The evidence does not show that the veteran's service-
connected left knee disability presents such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant the assignment of an extraschedular rating under 38 
C.F.R. 3.321(b)(1).  In this regard, the Board notes that the 
veteran is apparently still working at a desk job.  Thus, the 
evidence fail to show that his service-connected left knee 
disability has produced marked interference with employment.  
The record does not demonstrate that he has required any 
recent hospitalization for his left knee disability.  
Accordingly, an extraschedular evaluation is not warranted.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  However, the recent VA examinations failed to 
demonstrate the presence of weak musculature, fatigability or 
incoordination in the left knee.  Therefore, a higher rating 
is not warranted under these provisions.

(CONTINUED ON NEXT PAGE)


ORDER

A separate 10 percent evaluation for traumatic arthritis of 
the left knee is granted, subject to the governing 
regulations pertaining to the payment of monetary benefits.

A separate 10 percent evaluation for laxity of the left knee 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

